Order entered January 15, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01235-CR
                                       No. 05-13-01237-CR

                                   JOHN CLOUD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F93-61603-N

                                             ORDER
       Appellant’s October 24, 2013, December 10, 2013, and January 7, 2014 motions for

judicial notice are DENIED. The Court has the record in the above case before it and will

review the trial court’s ruling based on the record.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.



                                                       /s/   LANA MYERS
                                                             JUSTICE